Citation Nr: 9906496	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-37 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
timely appealed this determination to the Board.

In a January 1996 statement submitted with his claim for 
service connection for PTSD, the veteran asserted a claim of 
entitlement to a temporary total rating for hospitalization 
for PTSD under the provisions of 38 C.F.R. § 4.29.  In 
addition, the February 1996 VA psychiatric examination report 
indicates that the veteran reported that he has been unable 
to work since 1989.  In light of the veteran's wartime 
service, the Board finds that an inferred claim of 
entitlement to nonservice-connected pension benefits is 
raised.  38 C.F.R. §§ 3.151(a), 3.155 (1998); Pritchett v. 
Derwinski, 2 Vet. App. 116, 122 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 333-34 (1991).  These issues are referred to 
the RO for appropriate action.

In October 1998, the veteran and his representative appeared 
before the undersigned Board Member at a hearing held at the 
RO.


REMAND

The veteran asserts that service connection is warranted for 
PTSD because he has this disorder as a result of his 
experiences while serving in the Republic of Vietnam.  
At various points throughout his claim, the veteran has 
asserted that he experienced the following in-service 
stressful experiences:  (1) being subjected to enemy sniper 
fire while performing guard duty; (2) serving on a military 
base that was subjected to rocket attacks; (3) witnessing a 
Republic of Korea (ROK) soldier die as a result of a "bobby 
trap" explosion; (4) shooting a Viet Cong civilian who had 
been badly beaten by ROK soldiers in the right eye; (5) 
participating in other atrocities against captured Viet Cong 
troops; (6) witnessing ROK troops commit various atrocities, 
including the killing two Viet Cong guerrilla fighters; (7) 
shooting a fellow serviceman named "Kubic," which he 
reports was ruled as accidental by his superior officer, 
"Sullivan"; (8) observing many dead and mutilated bodies, 
including when confronting a plane crash and being treated 
for an eye injury; and (9) witnessing guard dogs attack 
civilians who were working in rice paddies.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f); See also, 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997); West v. 
Brown, 7 Vet. App. 70 (1994).  

A review of the claims folder reveals that the veteran has 
been diagnosed as having PTSD on several occasions; the 
February 1996 VA psychiatric examination report reflects that 
the examiner also diagnosed the veteran as having major 
depression as secondary to his PTSD.  In the February 1996 
report, the examiner identified combat as the stressor 
supporting the diagnosis of PTSD.  In addition, a January 
1997 VA medical report, which was prepared by the physician 
who treats the veteran on an outpatient treatment basis, 
indicates that he has chronic PTSD due to his experiences in 
Vietnam, but does not specify the stressor underlying the 
diagnosis.

The evidence necessary to establish the occurrence of a 
recognizable in-service stressor to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy." If the VA determines that the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the stressors 
occurrence and no further development or corroborative 
evidence is required-provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) 
(1998); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, the VA determines either that the veteran did not 
engage in combat with the enemy, or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.

In an effort to assist the veteran in the development with 
this claim, in September 1996 and March 1997, the RO wrote to 
U.S. Army Service Center for Research of Unit Record (Unit 
Records Center, formerly known as the United States Army & 
Joint Services Environmental Support Group or "ESG") to 
verify his claimed in-service stressful events.  In the 
September 1996 report, the Unit Records Center responded that 
it did not have sufficient evidence to verify the veteran's 
alleged stressors.  In the March 1997 report, the Unit 
Records Center stated that it was unable to document the 
alleged accidental shooting of Airman Kubic.  Instead, the 
Unit Records Center suggested that the RO request a copy of 
the veteran's Official Military Personnel File (OMPF) from 
the National Personnel Records Center (NPRC).  In a document 
dated in January 1998, the RO requested a copy of the 
veteran's OMPF, although it is not clear either from whom it 
was requested or whether the records associated with the 
claims folder constitute all those such records.  As such, on 
remand, the RO should contact the NPRC and attempt to 
associate the veteran's complete OMPF with the claims folder.

In addition, a review of the veteran's claimed in-service 
stressful events reveals that, as the Unit Records Center 
explained in its September 1996, most are not independently 
verifiable.  As such, the RO should inform the veteran that 
he is free to submit further evidence that tends to show that 
the claimed in-service stressful experiences took place.  He 
should be specifically informed that this evidence may be in 
the form of lay statements prepared by his former service 
colleagues.

In addition, the Board observes that, in the May 1996 
decision on appeal, the RO stated that the veteran had not 
been awarded any combat citations, implying that it had 
concluded that he had not participated in combat.  Further, 
in the Statement of the Case (SOC), issued in July 1996, the 
RO observed that the veteran's MOS was an air policeman with 
the 37th Combat Support Group.  In this regard, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has repeatedly stressed that a determination as to 
whether the veteran engaged in combat cannot be made simply 
by reference to the existence or non-existence of certain 
combat awards or to his MOS but instead that a determination 
must be made based on all the evidence of record.  See Gaines 
v. West, 11 Vet. App. 353 (1998).  In readjudicating whether 
the veteran engaged in combat, the RO should review the 
veteran's response to a PTSD questionnaire and accompanying 
materials, which were submitted by the veteran at his October 
1998 hearing and were accompanied by a waiver of RO 
consideration.

Further, a January 1996 VA hospitalization report reflects 
that the veteran reported a history of receiving treatment 
for psychiatric problems at Elizabeth General Hospital in the 
early 1980s.  The discharge summary also indicates that the 
veteran subsequently "attended the Outpatient Clinic for one 
month."  In addition, the February 1996 VA examination 
report indicates that veteran stated that he had been 
hospitalized to treat his psychiatric disorder at the East 
Orange, New Jersey, VA Medical Center in 1975.  The earliest 
VA medical record associated with the claims folder, however, 
reflects treatment beginning in November 1995.  In this 
regard, the Board notes that the Court has held that VA 
medical records and reports pertaining to the period prior to 
a Board decision are constructively deemed to be before the 
Board.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  Because the 
veteran's statement indicates that pertinent medical records 
reflecting his post-service treatment for psychiatric 
problems have not been associated with the claims folder, 
further development is required.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should contact the NPRC and 
request that a complete copy of the 
veteran's OMPF.  If such records are not 
available, or the search any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  The RO should also prepare a summary 
of the veteran's alleged shooting of 
"Airman Kubic" at Phu Cat in 1966 or 
1967.  This summary should thereafter be 
sent to the Department of the Air Force, 
to include contacting the appropriate 
branch of the Office of the Provost 
Marshal, for purposes of corroboration of 
the incident.  If such records are not 
available, or the search any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

3.  The RO should invite the veteran to 
submit further evidence in support of his 
claim for service connection for PTSD.  
The veteran should specifically be 
informed that he may submit evidence, 
including lay statements from his former 
service colleagues, that tends to support 
his assertions regarding his alleged in-
service stressful experiences.

4.  The RO should request any records of 
the veteran's care at the VA Medical 
Centers in East Orange and Lyons, New 
Jersey and at Elizabeth General Hospital 
that are not already in the claims file.  
After securing any necessary release 
form(s), the RO should directly contact 
the sources that are identified, obtain 
copies of the relevant records in their 
possession that are not already in the 
claim folder and associate such records 
with the claims file.  The aid of the 
veteran and his representative in 
securing such records should be enlisted, 
as needed.  However, if any such records 
are not available, or the search any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

5.  If the RO determines that the veteran 
did not participate in combat or that a 
non-combat related stressful event has 
not been corroborated, the RO should 
proceed to paragraph 7.  However, if 
based on its review of the evidence, the 
RO determines either that the veteran 
engaged in combat and that the alleged 
stressful event is consistent with that 
combat action, or receives evidence that 
tends to show that a reported in-service 
stressful event actually occurred, the RO 
should schedule the veteran to undergo a 
VA psychiatric examination to assess the 
nature and etiology of all current 
psychiatric impairment.  The claims file, 
to include a complete copy of this 
REMAND, must be provided to and be 
reviewed by the examiner.  However, the 
examiner is advised that only the 
corroborated combat action/stressful 
events may be considered for the purpose 
of determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
current diagnostic criteria are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and the in-service 
stressful experiences identified above.  

All examination findings, along with the 
complete rationale for all opinions 
expressed (to include citation, as 
necessary to specific evidence of record) 
should be set forth in a typewritten 
report, and the report should be 
associated with the claims folder.

6.  The RO should review the report of 
the examination to ensure that it 
addresses all issues and concerns that 
were noted in this REMAND.  If the report 
does not contain sufficient information 
in any critical respect, then it should 
be returned as inadequate, and any 
necessary additional information 
included.  See 38 C.F.R. § 4.2.

7.  The RO should thereafter review the 
veteran's claim for service connection 
for PTSD, on the basis of all pertinent 
evidence of record.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, including, 
if appropriate, 38 U.S.C.A. § 1154(b) 
(West 1991) and 38 C.F.R. § 3.304 (1998).  
In doing so, the RO must address all 
issues and concerns that were noted in 
this REMAND.  

8.  If the benefits requested by the 
veteran continue to be denied, then he 
and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence (to include any supporting 
statements from his former service comrades relating to the 
veteran's alleged stressors) and/or argument while the case 
is in remand status.  See Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 9 -


